—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered December 8, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the evidence was legally insufficient to establish his identity as the perpetrator beyond a reasonable doubt (see, CPL 470.05 [2]; People v Adams, 194 AD2d 680; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The victim observed the defendant during the course of this incident under streetlights, in a well-lit hallway, and in an illuminated elevator. The victim’s view of the defendant was unobstructed throughout. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Lawrence, O’Brien and Krausman, JJ., concur.